Mb. Justice Aldbey
delivered the opinion of the court.
Antonio Mattei Muñiz, a married man, executed a public deed with two of his brothers for division of their interests in a rural property and the creation of a servitude of water rights in favor of the portion segregated for him. No mention was made in the deed of the name of the wife of Antonio Mattei and when the registrar recorded the document he noted with regard to the record of the servitude the curable defect that the name of the wife of Antonio Mattei was not mentioned. Mattei took this administrative appeal from that decision of the registrar noting the defect and asks that it be reversed.
Section 16 of the Notarial Act (sec. 1994 of the Compilation of 1911) provides that “in case that the person acquiring the right which is the object of the contract is married, the surname and the name of the spouse absent at the execution shall appear,” but the appellant alleges that it is not necessary in the document which brought about this appeal because the servitude was acquired gratuitously.
The law makes no distinction. It exacts that requisite when a married person appears as acquirer of a right without distinguishing whether the right acquired is in the nature of separate or community property, and we should not make distinctions that the Legislature- could make and did not, *415perhaps foreseeing that the other spouse might have some right in the acquisition.
The decision appealed from is affirmed.